        Case 8:17-cr-00661-PWG Document 238 Filed 02/08/21 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                      *
                                              *
                                              *            Case No. 17-cr-00661-PWG-1
              v.                              *
                                              *
                                              *
ALDRIN FOMUKONG                               *
                                              *
                                              *
              Defendant                       *
                                        ************

                   MEMORANDUM OPINION AND ORDER OF COURT


       This matter is before the Court on the defendant’s Motion for Appropriate Relief (the

“Motion”) (ECF No. 232), his Memorandum in Support of Motion for Appropriate Relief (the

“Memorandum”) (ECF No. 233), and the government’s Response in Opposition to Defendant’s

Motion for Appropriate Relief (the “Response”) (ECF No. 236). The issues have been fully

briefed, and no hearing is necessary. L.R. 105.6, 207. For the reasons stated below, the Motion

is DENIED.

I. PROCEDURAL HISTORY

       On December 20, 2017, the Court conducted a detention hearing and ordered that the

defendant be detained pending trial. Thereafter, on May 21, 2018, the defendant entered pleas of

guilty to Wire Fraud Conspiracy, in violation of 18 U.S.C. § 1349, and Money Laundering

Conspiracy, in violation of 18 U.S.C. § 1956(h). Sentencing is pending. On April 24, 2020, the

defendant filed his first Motion for Appropriate Relief requesting that he be released pending

sentencing for reasons largely based on the COVID-19 pandemic (ECF No. 212).             By its

Memorandum Opinion and Order of Court, the Court denied the defendant’s first Motion for
        Case 8:17-cr-00661-PWG Document 238 Filed 02/08/21 Page 2 of 8



Appropriate Relief (ECF No. 220). The defendant has been detained since the detention hearing.

In the present Motion, the defendant again requests that he be released pending sentencing for

reasons related to the COVID-19 pandemic.

II. STANDARD OF REVIEW

       The release or detention of a defendant pending sentencing is governed by 18 U.S.C

§ 3143(a), which provides in relevant part:

       [T]he judicial officer shall order that a person who has been found guilty of an
       offense and who is awaiting imposition or execution of sentence . . . be detained,
       unless the judicial officer finds by clear and convincing evidence that the person
       is not likely to flee or pose a danger to the safety of any other person or the
       community if released under section 3142(b) or (c). If the judicial officer makes
       such a finding, such judicial officer shall order the release of the person in
       accordance with section 3142(b) or (c).

18 U.S.C. § 3143(a)(1).

III. DETENTION HEARING

       After hearing from the parties at the detention hearing, the Court reviewed the factors set

forth in 18 U.S.C. § 3142(g). Based on its review of those factors, the Court found by clear and

convincing evidence that no condition or combination of conditions of release would reasonably

assure the safety of any other person and the community.           The Court also found by a

preponderance of the evidence that no condition or combination of conditions of release would

reasonably assure the defendant’s appearance as required. Thus, the Court ordered that the

defendant be detained pending trial. See Order of Detention (ECF No. 15). The defendant is

presently housed at the Chesapeake Detention Facility (“CDF”) in Baltimore.

IV. BAIL REFORM ACT

       Pretrial detention and release are governed by the Bail Reform Act (“BRA”). 18 U.S.C.

§§ 3141 et seq. The government is permitted to seek pretrial detention of the defendant in this



                                                2
        Case 8:17-cr-00661-PWG Document 238 Filed 02/08/21 Page 3 of 8



case because there is a serious risk that the defendant will flee. Id. § 3142(f)(2)(A). The BRA

requires the Court to order the pretrial release of the person “subject to the least restrictive

further condition, or combination of conditions, that such judicial officer determines will

reasonably assure the appearance of the person as required and the safety of any other person and

the community.” Id. § 3142(c)(1)(B). If, however, the Court finds after a detention hearing that

“no condition or combination of conditions will reasonably assure the appearance of the person

as required and the safety of any other person and the community,” the Court “shall order the

detention of the person before trial.” Id. § 3142(e)(1). “The facts the judicial officer uses to

support a finding pursuant to subsection (e) that no condition or combination of conditions will

reasonably assure the safety of any other person and the community shall be supported by clear

and convincing evidence.” Id. § 3142(f). On the other hand, where risk of flight is the basis of a

detention order, the government must prove by a preponderance of the evidence that no

combination of conditions of release will reasonably assure the defendant’s presence at future

court proceedings. United States v. Stewart, 19 F. App’x 46, 48 (4th Cir. 2001) (per curiam).

       The Court’s determination is governed by four factors:

       (1) The nature and circumstances of the offense charged, including whether the offense is
       a crime of violence, a violation of section 1951, a Federal crime of terrorism, or involves
       a minor victim or a controlled substance, firearm, explosive, or destructive device;

       (2) The weight of the evidence against the person;

       (3) The history and characteristics of the person, including –

       (A) The person’s character, physical and mental condition, family ties, employment,
       financial resources, length of residence in the community, community ties, past conduct,
       history relating to drug or alcohol abuse, criminal history, and record concerning
       appearance at court proceedings; and

       (B) Whether, at the time of the current offense or arrest, the person was on probation, on
       parole, or on other release pending trial, sentencing, appeal, or completion of sentence for
       an offense under Federal, State, or local law; and

                                                3
        Case 8:17-cr-00661-PWG Document 238 Filed 02/08/21 Page 4 of 8




       (4) The nature and seriousness of the danger to any person or the community that would
       be posed by the person’s release.

18 U.S.C. § 3142(g).

       As stated earlier, however, the issue before the Court is not the defendant’s pretrial

release, but his release pending sentencing after he has been found guilty of an offense. As such,

there is a presumption of detention, and the defendant must be detained unless the Court finds by

clear and convincing evidence that the defendant is not likely to flee or pose a danger to the

safety of any other person or the community if released under 18 U.S.C. § 3142(b) or (c). The

Court previously found by clear and convincing evidence that no condition or combination of

conditions of release would reasonably assure the safety of any other person and the community,

and by a preponderance of the evidence that no condition or combination of conditions of release

would reasonably assure the defendant’s appearance as required.           See Order of Detention

Pending Trial (ECF No. 15). The question then is whether any new information has come to

light that persuades the Court to modify its prior ruling and now find by clear and convincing

evidence that the defendant is not likely to flee or pose a danger to the safety of any other person

or the community if released under 18 U.S.C. § 3142(b) or (c). As such, the defendant’s Motion

is akin to a motion to reopen a pretrial detention hearing under 18 U.S.C. § 3142(f)(2).

V. ANALYSIS

       The defendant asserts that new information has come to light that weighs in favor of his

release pending sentencing. He notes that he recently tested positive for COVID-19 and that

there has been a significant increase in the number of detainees who have tested positive

recently. He asserts that protective measures, such as mask wearing, are not being enforced at

CDF. He acknowledges that he has been transferred to another facility where he is being treated,



                                                 4
         Case 8:17-cr-00661-PWG Document 238 Filed 02/08/21 Page 5 of 8



but conditions at that facility are so dire that “he will almost certainly increase the viral load in

his body and where he may be exposed to other strains of the virus.” See Memorandum (ECF

No. 233 ¶ 7).

        Although the Court appreciates the defendant’s concerns, it is not persuaded that it can

now find by clear and convincing evidence that the defendant is not likely to flee or pose a

danger to the safety of any other person or the community if released under 18 U.S.C. § 3142(b)

or (c). The new information offered by the defendant in support of the Motion does not make it

less likely that he will flee or mitigate the danger he poses if released. Simply stated, the fact

that the defendant tested positive for COVID-19 and that there has been an increase in the

number of positive cases at CDF does not reduce the likelihood that he would flee or the danger

he poses if released to the extent that his appearance can be reasonably assured or the danger

posed by his release could be mitigated either by the conditions of release suggested by the

defendant or by any other conditions.

        Because the basis for the defendant’s request is related to his health, the Court finds the

following comments by United States District Judge Stephanie A. Gallagher in a recent case

particularly instructive:

        Congress carefully prescribed the factors that a court should consider in weighing
        whether a particular defendant should be detained or released before trial. See generally
        18 U.S.C. § 3142(g). None of those factors refers specifically to the health of the
        defendant, or to whether the conditions of incarceration threaten the defendant’s well-
        being. Instead, Congress focused the required inquiry on the defendant’s risk of
        nonappearance, and the danger that the defendant’s release would pose to other
        individuals. In some circumstances, clearly, a particular defendant’s medical condition
        could reduce that defendant’s risk of flight or danger to the community, and the health
        condition would therefore fall within the factors appropriately considered in the context
        of § 3142(g). Absent those circumstances, however, a particular defendant’s health
        conditions, and the possible risks posed to the defendant by incarceration, do not affect
        the § 3142(f) and (g) analysis. See, e.g., United States v. Clark, 2020 WL 1446895, at *3
        (D. Kan. Mar. 25, 2020) (“A defendant’s concerns that he or she would face heightened
        COVID-19 risks if incarcerated would not typically factor into a § 3142(f) analysis,

                                                 5
        Case 8:17-cr-00661-PWG Document 238 Filed 02/08/21 Page 6 of 8



       which focuses on whether the court can fashion conditions of release that will reasonably
       assure the defendant is not a risk of nonappearance or a risk of harm to any others or the
       community. The risk of harm to the defendant does not usually bear on this analysis.”);
       United States v. Lawton, Crim. No. CR419-102, 2020 WL 1984897, at *1 (S.D. Ga. April
       27, 2020) (same); United States v. Whyte, Crim. No. 3:19-cr-64-1 (VLB), 2020 WL
       1911187, at *4 (D. Conn. April 8, 2020) (analyzing medical conditions under § 3142(i));
       United States v. Aguirre-Maldonado, Crim. No. 20-cr-53 (NEB/TNL), 2020 WL
       1809180, at *1 (D. Minn. April 9, 2020) (“While the Court appreciates the unprecedented
       nature of the COVID-19 pandemic, Defendant has offered no reason why the pandemic
       would reduce his risk of nonappearance or the risk that he poses to the community.”);
       United States v. Lee, No. 19-cr-298 (KBJ), 2020 WL 1541049 (D.D.C. March 30, 2020)
       (“[T]he relevant statutory inquiry [under § 3142(g)] is not the benefits that a defendant’s
       release would bring about (however significant) or the harms that his incarceration would
       cause (however substantial). Rather, the statute requires the Court to evaluate “the
       danger” that “would be posed by the person’s release.”) (emphasis in original).

United States v. Gallagher, Criminal No. SAG-19-0479, 2020 WL 2614819, at *3 (D. Md. May

22, 2020) (alteration in original). The defendant’s health condition and the possible risks posed

to the defendant by incarceration do not affect the § 3142(f) and (g) analysis. For these reasons,

the Court finds that the defendant has failed to rebut the presumption of detention and has failed

to establish by clear and convincing evidence that he is not likely to flee or pose a danger to the

safety of any other person or the community if released under § 3142(b) or (c).

VI. TEMPORARY RELEASE UNDER § 3142(i)

       Although the defendant does not expressly seek temporary release under 18 U.S.C.

§ 3142(i), the Court will consider whether temporary release is appropriate. Under 18 U.S.C.

§ 3142(i), the Court “may, by subsequent order, permit the temporary release of the person, in

the custody of a United States marshal or another appropriate person, to the extent that the

judicial officer determines such release to be necessary for preparation of the person’s defense or

for another compelling reason.”1




1
  The defendant has not argued that release, temporary or otherwise, is necessary for the
preparation of his defense.
                                                6
           Case 8:17-cr-00661-PWG Document 238 Filed 02/08/21 Page 7 of 8



       To determine whether the defendant has established “another compelling reason” for

temporary release in the midst of the COVID-19 pandemic, the Fourth Circuit has directed the

Court to

       consider in the first instance the severity of the risk that the COVID-19 virus
       poses to the defendant, given his existing medical conditions and the current
       COVID-19 situation at the facility where he is being held, and whether that risk,
       balanced against the other Bail Reform Act factors, rises to the level of a
       “compelling reason” for temporary release under 18 U.S.C. § 3142(i).

United States v. Creek, No. 20-4251, Order at 1 (4th Cir. Apr. 15, 2020).

       In the context of COVID-19, four factors are to be considered in determining whether a

compelling reason permitting temporary release under 18 U.S.C. § 3142(i) has been established:

(1) the original grounds for detention; (2) the specificity of a defendant’s COVID-19 concerns;

(3) the extent to which the proposed release plan is designed to mitigate or exacerbate other

COVID-19 risks to the defendant; and (4) the likelihood that a defendant’s release would

increase the COVID-19 risks to others. United States v. Green, No. 1:19-cr-00539-CCB-1, 2020

WL 1873967, at *3 (D. Md. Apr. 15, 2020) (citing United States v. Clark, 448 F. Supp. 3d 1152,

1157 (D. Kan. 2020)). The defendant has the burden to show that circumstances warranting

temporary release under § 3142(i) exist. United States v. Sanders, 450 F. Supp. 3d 1123, 1127

(D. Kan. 2020). “The question for the Court is whether the COVID-19 health risks to the

Defendant, should he remain detained, outweigh those traditional Section 3142(g) factors and the

COVID-19 health risk to the community that Defendant’s release could occasion.” United States

v. Hernandez, No. PX-19-158-9, slip op. at 5-6 (D. Md. Apr. 29, 2020).

       As discussed in detail in the Court’s Memorandum Opinion and Order of Court regarding

the defendant’s first Motion for Appropriate Relief, the original grounds for detention weigh

heavily in favor of the government. Regarding the specificity of the defendant’s COVID-19



                                                7
        Case 8:17-cr-00661-PWG Document 238 Filed 02/08/21 Page 8 of 8



concerns, the medical records confirm that the defendant tested positive for COVID-19 on

January 16, 2021. The records reflect that on January 13, 2021, the defendant was exposed to a

COVID-19-positive detainee. As a result, the defendant was placed in quarantine and tested for

COVID-19. Two days later he complained of a cough, fever, body aches and nasal congestion.

He was isolated and transferred to a medical unit where he was treated and monitored. The

defendant’s symptoms were mild, and by January 18, 2021, his symptoms had subsided

significantly. In its Response, the government points the Court’s attention to the protocols and

additional measures employed at CDF to limit the spread of the virus because of the recent

increase in positive cases. See Response (ECF No. 236 at 10-15). Finally, regarding the final

two Clark factors, the defendant has not proposed a release plan beyond generally requesting

release on bail or home detention. The Court finds that, when balanced against the other Bail

Reform Act factors, the risk that the COVID-19 virus poses to the defendant, given his existing

medical conditions and the current COVID-19 situation at CDF, does not rise to the level of a

“compelling reason” for temporary release under 18 U.S.C. § 3142(i).

                                            ORDER

       Accordingly, it is this 8th day of February 2021, hereby ORDERED that the defendant’s

Motion for Appropriate Relief (ECF No. 232) is DENIED.



                                                                 /s/
                                                   Thomas M. DiGirolamo
                                                   United States Magistrate Judge




                                               8
